DETAILED ACTION
This office action is in response to amendments to application 16/339,856, filed on 01/12/2021.
Claims 17-21 and 23-32 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 01/12/2021, have been entered.
Regarding objections to claims 17 and 32, the objections outlined in the Office Action dated 10/27/2020 have been withdrawn due to amendment. However, Applicant’s amendments have introduced new objections as outlined below.
Regarding rejections of claims 22-30 under 35 U.S.C. 112(b), the previous rejections of claims 22 and 24-30 are withdrawn due to amendment. Claim 23 remains rejected under 35 U.S.C. 112(b). Claims 17-30 are newly rejected under 35 U.S.C. 112(b) based on Applicant’s amendments.
Regarding rejections of claims 17-30 under 35 U.S.C. 101, the rejections are withdrawn due to amendment.
Regarding rejections of claims 17-19, 21-23, 27, and 30-32 under 35 U.S.C. 102(a)(2), 
Regarding rejections of claims 20, 24-26, and 28-29 under 35 U.S.C. 103, the rejections have been updated to include the new reference cited herein. The claims remain rejected under 35 U.S.C 103.

Response to Arguments
	Applicant’s arguments, filed 01/12/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Regarding Applicant’s arguments with respect to the rejection of claim 23 under 35 U.S.C. 112(b), Examiner notes that while the claim has been amended to remove the recitation of “relatively”, the specification does not provide a definition of what it means for another vehicle to be “close” to the host vehicle or what the threshold is for a competing invention to infringe on being “close” to the host vehicle. The rejection of claim 23 under 35 U.S.C. 112(b) is therefore modified and ultimately maintained.

	Applicant’s arguments regarding prior art rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered, but do not apply to the combination of references cited herein.

Summary: Claims 17-21 and 23-32 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.


Claim Objections
Claim 18 is objected to because of the following informalities:
Regarding claim 18, the claim recites “represented by the closed are bounded on two sides”. This should read “represented by the closed area bounded on two sides”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the claim recites “the vehicle determination method” despite the claim being amended to recite “A travel route correction method”. There is accordingly insufficient antecedent basis for this limitation in the claims. This issue can be addressed by amending “the vehicle determination method” to read “the travel route correction method”.
Regarding claim 23, 
Regarding claims 18-22 and 24-30, the claims are rejected due to their dependence on a rejected base claim.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-19, 21, 23, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20160185388), hereinafter Sim, in view of Takahashi (US 20140044311), hereinafter Takahashi.

Regarding claim 17, Sim teaches a travel route correction method based on determining a presence or absence of an other vehicle using a processor configured to execute an other vehicle determination process, the vehicle determination method comprising:
calculating a travel route of a subject vehicle (see at least Sim P. [0067]: “For example, the control unit 130 may calculate a steering angle on the basis of a detected path, may calculate a steering torque on the basis of the corresponding steering angle, and may control the own vehicle so as to move along the detected path using the calculated steering angle and the steering torque.”);
detecting the other vehicle located around the subject vehicle (see at least Sim Fig. 5, #530; P. [0110]: “Referring to FIG. 5, three vehicles 510, 520, and 530 are running in the same direction on a road, reference numeral 540 refers to an empty space that can be recognized by the vehicle 510, and reference numeral 550 refers to an area, in which a side object can be detected through the side object detection unit.”);
setting a vehicle determination region laterally to a position of the subject vehicle (see at least Sim Fig. 5, region #550); 
(see at least Sim Fig. 5, #530; P. [0110]: “Referring to FIG. 5, three vehicles 510, 520, and 530 are running in the same direction on a road, reference numeral 540 refers to an empty space that can be recognized by the vehicle 510, and reference numeral 550 refers to an area, in which a side object can be detected through the side object detection unit.”),
correcting the travel route based on a determination result that the other vehicle is present laterally to the subject vehicle (see at least Sim Fig. 7A-B; P. [0121]: “Referring to FIG. 7A, three vehicles 710a, 720a, and 730a are running on a road in the same direction, as in the case of FIG. 5, reference numeral 740a refers to an empty space recognized by the vehicle 710a, and reference numeral 750a refers to an area in which an object can be detected through the side object detection unit.  In addition, if the vehicle 710a, which is running behind the vehicle 720a and adjacent to the vehicle 730a, makes a lane change to the front of the vehicle 730a, the path generation unit may generate the path 760a.  However, if the vehicles 710a and 720a are running at the same velocity and if the vehicle 730a is running at a higher velocity, the three vehicles 710a, 720a, and 730a reach the positions 710b, 720b, and 735b after a predetermined time t, as illustrated in FIG. 7B, making the vehicle 710a unable to make a lane change.”); and
controlling the subject vehicle so that the subject vehicle travels along the corrected travel route (see at least Sim Fig. 7A-B; P. [0121]: “Referring to FIG. 7A, three vehicles 710a, 720a, and 730a are running on a road in the same direction, as in the case of FIG. 5, reference numeral 740a refers to an empty space recognized by the vehicle 710a, and reference numeral 750a refers to an area in which an object can be detected through the side object detection unit.  In addition, if the vehicle 710a, which is running behind the vehicle 720a and adjacent to the vehicle 730a, makes a lane change to the front of the vehicle 730a, the path generation unit may generate the path 760a.”).
during travel of the subject vehicle in a curved lane or wherein the vehicle determination region represented by a closed area bounded on at least one side by a curved line having a curvature of the curved lane.
In the same field of endeavor, Takahashi teaches wherein the other vehicle is detected during travel of the subject vehicle in a curved lane (see at least Takahashi Fig. 4; P. [0019]: “FIG. 4 is a diagram for illustrating an example of the detection target region set by the processing device 10 in a case where a road behind the own vehicle is curved.”) or wherein the vehicle determination region represented by a closed area bounded on at least one side by a curved line having a curvature of the curved lane (see at least Takahashi Fig. 4, region #22a bounded by lane curvature line through points P4 and P3).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the travel route correction method of Sim with the vehicle determination region of Takahashi in order to distinguish, with high accuracy, a neighboring vehicle on the neighboring lane behind the own vehicle from a neighboring vehicle on other lanes behind the own vehicle (Takahashi P. [0067]).

Regarding claim 18, Sim teaches the method of claim 17.
Sim does not explicitly teach wherein the vehicle determination region is set on an other curved lane other than a traveling lane of the subject vehicle, and 





     sdfgthe vehicle determination region is represented by the closed are bounded on two sides by two parallel curved lines that define the other curved lane.
In the same field of endeavor, Takahashi renders obvious wherein the vehicle determination region is set on an other curved lane other than a traveling lane of the subject vehicle (see at least Takahashi Fig. 4, region #22a bounded by lane curvature line through points P4 and P3), and






     sdfgthe vehicle determination region is represented by the closed are bounded on two sides by two parallel curved lines that define the other curved lane (see at least Takahashi Fig. 4, region #22a bounded by lane curvature line through points P4 and P3; P. 0065]: “In the illustrated example, the detection target region 22a is set as an internal region of a quadrangle defined by four points P1 through P4.  However, the detection target region 22a with any shape may be set in the detection region 22.” *Examiner notes that it would be common and well known to one of ordinary skill in the art to duplicate the detection region boundary on the left side of region #22a to be analogously bounded by the right hand lane boundary.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the travel route correction method of Sim with the vehicle determination region of Takahashi in order to distinguish, with high accuracy, a neighboring vehicle on the neighboring lane behind the own vehicle from a neighboring vehicle on other lanes behind the own vehicle (Takahashi P. [0067]).

Regarding claim 19, Sim teaches the method of claim 17.
Sim further teaches wherein:
the vehicle determination region is set on each of a left side and a right side of the subject vehicle with respect to a traveling direction of the subject vehicle (see at least Sim Fig. 5, #550 and Fig. 7A, #750a; P. [0121]: “Referring to FIG. 7A, three vehicles 710a, 720a, and 730a are running on a road in the same direction, as in the case of FIG. 5, reference numeral 740a refers to an empty space recognized by the vehicle 710a, and reference numeral 750a refers to an area in which an object can be detected through the side object detection unit.” *Examiner notes that while the vehicle determination region of Sim is illustrated as being to the left of the vehicle, it is obvious that a vehicle side object detection unit would detect objects in regions to both sides of a vehicle.).

Regarding claim 21, Sim teaches the method of claim 17.
	Sim further teaches setting a size of the vehicle determination region in a perpendicular direction in accordance with a width of the curved lane or a width of a vehicle (see at least Sim P. [0065]: “For example, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if the width of an empty space between a detected front object and a detected front/side object is larger than the width of the vehicle.”).

Regarding claim 23, Sim teaches the method of claim 17.
	Sim further teaches when the other vehicle comes close to the subject vehicle, correcting the travel route so that the subject vehicle travels laterally away from the other vehicle (see at least Sim Fig. 2, path #240 moving the subject vehicle laterally away from the other vehicle #220; P. [0093]: “In addition, the control unit 130 may continuously monitor the lateral distance to a side object, during a lane change control, and may release the lane change control when the side object approaches.”).

Regarding claim 27, Sim teaches the method of claim 17.
	Sim further disclose s calculating a correction amount in accordance with at least one value of a position and a speed of the detected other vehicle (see at least Sim Fig. 5; P. [0111]: “However, the lane change device according to still another embodiment of the present invention can recognize the position and movement of the vehicle 530, i.e. a side object, existing in the area 550, thereby predicting any possible collision with the vehicle 530 in advance, and the path generation unit can generate the path 560, instead of the path 565, on the basis of such a prediction, thereby preventing any collision with the vehicle 530.”; P. [0122]: “Using information regarding the position of the side object detected at the specific time interval, the control unit can obtain the relative velocity and relative acceleration of the side object.  In addition, the control unit can calculate the period of time, during which the own vehicle can make a lane change, on the basis of the relative velocity and the relative acceleration, and can control the acceleration of the own vehicle so as to complete the lane change within the calculated period of time.”); and
correcting the travel route using the calculated correction amount (see at least Sim Fig. 5; P. [0111]: “However, the lane change device according to still another embodiment of the present invention can recognize the position and movement of the vehicle 530, i.e. a side object, existing in the area 550, thereby predicting any possible collision with the vehicle 530 in advance, and the path generation unit can generate the path 560, instead of the path 565, on the basis of such a prediction, thereby preventing any collision with the vehicle 530.”).

Regarding claim 30, Sim teaches the method of claim 17.
Sim further teaches correcting the travel route by shifting the travel route before correction in a  perpendicular direction (see at least Sim Fig. 12, Y component of adjustment to route in the perpendicular direction; P. [0043]: “It is also assumed that the forward traveling direction of the own vehicle 1130 is X-axis, a direction perpendicular to the same is Y-axis, and these X-Y axes constitute a reference coordinate system.”; P. [0045]: “An empty space 1140, in which no obstacle exists, then can be recognized, and the space recognition unit 110 determines a specific position P, in the empty space area, as the final target position, to which a lane change is to be made.”).

Regarding claim 31, Sim teaches a travel route correction apparatus comprising:YB:00846725.DOCXU.S. Patent Application Serial No. 16/339,856Page 6 of 10Reply responsive to Office Action dated October 27, 2020Reply dated: January 12, 2021
a sensor acquiring external information of a subject vehicle (see at least Sim P. [0013]: “In the above-mentioned background, an aspect of the present invention is to provide a device and a method for recognizing the situation on the road, using a camera sensor, and controlling the vehicle so as to change the lane.”); and
a processor executing a vehicle determination process (see at least Sim P. [0044]: “In this situation, a space recognition unit included in a lane change device according to the present invention specifies X-Y coordinates of the other vehicles 1132 and 1134, which are obstacles, from images taken by one or more front cameras.”), the sensor being configured to detect an other vehicle located around the subject vehicle (see at least Sim P. [0109]: “The lane change device according to an embodiment of the present invention may further include a side object detection unit, which detects a side object using a camera sensor, and the path generation unit may generate a path, along which the vehicle can move to an empty space without colliding with the side object.”), the processor being configured to:
calculate a travel route (see at least Sim P. [0067]: “For example, the control unit 130 may calculate a steering angle on the basis of a detected path, may calculate a steering torque on the basis of the corresponding steering angle, and may control the own vehicle so as to move along the detected path using the calculated steering angle and the steering torque.”);
set a vehicle determination region laterally to a position of the subject vehicle  (see at least Sim P. [0039]: “Specifically, assuming that the direction of traveling of the own vehicle is X-axis, and a direction perpendicular to the same is Y-axis, the space recognition unit 110 may analyze an image taken of an adjacent lane, determine the coordinate of an empty space, in which no obstacle exists, among spaces of the adjacent lane, and determine a specific target position (x0, y0) in the empty space using a lane modeling equation, which is related to the current traveling lane, and the distance of longitudinal movement (x0), which is determined from the current vehicle velocity (v) and the lane change completion request time (t).”); and
when a position of the other vehicle detected by the sensor falls within the vehicle determination region, determine that the other vehicle is present laterally to the subject vehicle (see at least Sim Fig. 5, #530; P. [0110]: “Referring to FIG. 5, three vehicles 510, 520, and 530 are running in the same direction on a road, reference numeral 540 refers to an empty space that can be recognized by the vehicle 510, and reference numeral 550 refers to an area, in which a side object can be detected through the side object detection unit.”).
Sim does not explicitly teach wherein the route is calculated during travel of the subject vehicle in a curved lane or the vehicle determination region represented by a closed area bounded on at least one side with a curved line having a curvature of the curved lane.
In the same field of endeavor, Takahashi teaches wherein the route is calculated during travel of the subject vehicle in a curved lane (see at least Takahashi Fig. 4; P. [0019]: “FIG. 4 is a diagram for illustrating an example of the detection target region set by the processing device 10 in a case where a road behind the own vehicle is curved.”), and
the vehicle determination region represented by a closed area bounded on at least one side with a curved line having a curvature of the curved lane (see at least Takahashi Fig. 4, region #22a bounded by lane curvature line through points P4 and P3).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the travel route correction method of Sim with the vehicle determination region of Takahashi in order to distinguish, with high accuracy, a neighboring vehicle on the neighboring lane behind the own vehicle from a neighboring vehicle on other lanes behind the own vehicle (Takahashi P. [0067]).

Regarding claim 32, Sim teaches the apparatus of claim 31.
Sim further teaches wherein the processer is further configured to correct the travel route in accordance with a determination result when determining that the other vehicle is present laterally to the subject vehicle (see at least Sim Fig. 5, #565 and #560; P. [0111]: “However, the lane change device according to still another embodiment of the present invention can recognize the position and movement of the vehicle 530, i.e. a side object, existing in the area 550, thereby predicting any possible collision with the vehicle 530 in advance, and the path generation unit can generate the path 560, instead of the path 565, on the basis of such a prediction, thereby preventing any collision with the vehicle 530.”; P. [0076]: “Specifically, the control unit adjusts the vehicle velocity and acceleration through engine control, adjusts the vehicle heading angle by controlling the steering device, and thereby controls the vehicle so as to move from the current position to the target position within the lane change request time t.” *Examiner interprets an adjustment of vehicle velocity, acceleration, and heading to be exemplary of correcting a route.).

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20160185388), hereinafter Sim), in view of Takahashi (US 20140044311), hereinafter Takahashi, and Ohmura (US 20180345957), hereinafter Ohmura.

Regarding claim 20, Sim teaches the travel route correction method of claim 17.
The combination of Sim and Takahashi does not explicitly teach setting a size of the vehicle determination region in accordance with a speed of the subject vehicle and a speed of the other vehicle.
In the same field of endeavor, Ohmura teaches setting a size of the vehicle determination region in accordance with a speed of the subject vehicle and a speed of the other vehicle (see at least Ohmura Fig. 7; P. [0006]: “In order to achieve the above object, the present invention provides a vehicle control system mounted on a vehicle, the system being configured for conducting control for detecting an object external to the vehicle, determining a speed distribution area which defines a distribution of an allowable upper limit of a relative speed of the vehicle with respect to the object in a travelling direction of the vehicle, in a range from a lateral area to a rearward area and from the lateral area to a forward area of the object in the travelling direction of the vehicle, the speed distribution area being determined such that the allowable upper limit is made lower as a lateral distance and a longitudinal distance from the object to the vehicle become smaller, determining respective ones of the speed distribution areas for respective ones of the objects when a plurality of objects are detected, calculating the relative speed of the vehicle for the plurality of objects in the travelling direction of the vehicle, and executing an avoidance control for restricting the relative speed of the vehicle from exceeding the allowable upper limits defined by the plurality of speed distribution areas for the plurality of objects.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Sim with the route adjustment of Ohmura in order to avoid dangers such as where the preceding vehicle suddenly changes a path (Ohmura P. [0045]).

Regarding claim 26, Sim teaches the method of claim 17.
	The combination of Sim and Takahashi does not explicitly teach when determining that the other vehicle is present on a left side with respect to a traveling direction of the subject vehicle and still another vehicle is present on a right side with respect to the traveling direction of the subject vehicle, setting a shorter distance of a left-side inter-vehicle distance and a right-side inter-vehicle distance as a correction amount upper limit; calculating a correction amount smaller than the correction amount upper limit in accordance with the determination result; and correcting the travel route using the calculated correction amount.
	In the same field of endeavor, Ohmura teaches when determining that the other vehicle is present on a left side with respect to a traveling direction of the subject vehicle and still another vehicle is present on a right side with respect to the traveling direction of the subject vehicle (see at least Ohmura P. Abstract: “When objects (8A, 8B) are detected, respective ones of the speed distribution areas (40A, 40B) for respective ones of the objects are set, the relative speed for each of objects is calculated, and an avoidance control is executed for restricting the relative speed from exceeding the allowable upper limits.”; Fig. 9, #8A and #8B),
determining a left-side inter-vehicle distance between the other vehicle and the subject vehicle and a right-side inter-vehicle distance between the subject vehicle and the still another vehicle (see at least Ohmura Fig. 9, #8A and #8B and inter-vehicle areas #40A, a-d and #40B, a-d; P. [0069]: “In addition, the ECU 10 (position and relative speed calculation part) acquires the position and the relative speed of the detected objects (vehicles 8A and 8B) with respect to the vehicle 1 based on the measurement data.”);
setting the left-side inter-vehicle distance to a correction amount upper limit when the left-side inter-vehicle distance is shorter than the right-side inter-vehicle distance (see at least Ohmura Fig. 9, route R4 a shorter distance from vehicle #8A than R5 and a shorter distance from vehicle #8B than R3);
setting the right-side inter-vehicle distance to the correction amount upper limit when the right-side inter-vehicle distance is shorter than the left-side inter-vehicle distance (see at least Ohmura Fig. 9, route R4 a shorter distance from vehicle #8A than R5 and a shorter distance from vehicle #8B than R3 *Examiner notes this is exemplary of mirroring the above limitation, which would be common and well known to one of ordinary skill in the art.);
calculating a correction amount smaller than the correction amount upper limit in accordance with the determination result (see at least Ohmura Fig. 9; P. [0016]: “In the vehicle control system of the present invention, preferably, in the avoidance control, at least one recommended travelling route is calculated to provide the vehicle with the route which makes the vehicle possible to travel at a current relative speed.”; P. [0086]: “Thus, the vehicle 1 travelling at the relative speed of 60 km/h may travel the routes R4 and R5 (recommended travelling route) without reducing the relative speed.  Further, under the situation shown in FIG. 9, the vehicle 1 is allowed to pass the right side of the vehicle 8B.”); and
correcting the travel route using the calculated correction amount (see at least Ohmura Fig. 9 *Examiner interprets route R4 to be a correction from straight route R3.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Sim with the route adjustment of Ohmura in order to avoid dangers such as where the preceding vehicle suddenly changes a path (Ohmura P. [0045]).

Claims 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20160185388), hereinafter Sim), in view of Takahashi (US 20140044311), hereinafter Takahashi, and Kataoka (US 20090171533), hereinafter Kataoka.

	Regarding claim 24, Sim teaches the method of claim 17.
	The combination of Sim and Takahashi does not explicitly teach when determining that the other vehicle is present on a left side with respect to a traveling direction of the subject vehicle, correcting the travel route so that the travel route shifts to a route on a right side with respect to the traveling direction.
	In the same field of endeavor, Kataoka teaches when determining that the other vehicle is present on a left side with respect to a traveling direction of the subject vehicle, correcting the travel route so that the travel route shifts to a route on a right side with respect to the traveling direction (see at least Kataoka Fig. 10; P. [0068]: “For example, referring to FIG. 10, the target course is changed from the first target course to the second target course in order to move away from a vehicle A present in an adjacent lane to the left of the lane in which the host vehicle is traveling.”). 
(Kataoka P. [0012] and [0010]).

Regarding claim 25, Sim teaches the method of claim 17.
	The combination of Sim and Takahashi does not explicitly teach when determining that the other vehicle is present on a right side with respect to a traveling direction of the subject vehicle, correcting the travel route so that the travel route shifts to a route on a left side with respect to the traveling direction.
	In the same field of endeavor, Kataoka teaches when determining that the other vehicle is present on a right side with respect to a traveling direction of the subject vehicle, correcting the travel route so that the travel route shifts to a route on a left side with respect to the traveling direction (see at least Kataoka Fig. 10; P. [0068]: “For example, referring to FIG. 10, the target course is changed from the first target course to the second target course in order to move away from a vehicle A present in an adjacent lane to the left of the lane in which the host vehicle is traveling. Thereafter, the driver performs a steering operation in order to move away from a vehicle B present in an adjacent lane to the right of the lane in which the host vehicle is traveling.  If the steering torque value accompanying the steering operation is equal to or greater than the preset reference value and the direction corresponding to the steering torque value is a direction approaching the first target course, then the target course returns from the second target course to the first target course.”). 
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Sim with the course correction of Kataoka in order to avoid other objects on the road and avoid driver discomfort (Kataoka P. [0012] and [0010]).

Regarding claim 28, Sim teaches the method of claim 22.
Sim further teaches calculating a correction amount for correcting the travel route (see at least Sim P. [0085]: “As in equation (3), the target steering angle θfb can be calculated by a proportional control, which is proportional to the front predicted lateral offset error ey and the front predicted heading angle error ephi)], and a proportional differential feedback control, to which a differential control that differentiates the former and generates a control signal is connected in parallel, i.e. through PD control scheme.”);
correcting the travel route by adding the correction amount to the travel route before correction (see at least Sim P. [0085] as above *Examiner notes that it is known in the art that a correction amount through PD (proportional-differential) control is added to a heading or route before the actual correction takes place.).
The combination of Sim and Takahashi does not explicitly teach increasing the correction amount with time.
In the same field of endeavor, Kataoka teaches increasing the correction amount with time (see at least Kataoka Fig. 7A; P. [0056]: “The ECU 12 determines whether the second target course is selected (S201).  If the second target course is selected at S105 in FIG. 2, then the ECU 12 calculates the second target course based on a peak value of the steering torque (S202).”; P. [0057]: “FIGS. 7A and 7B are drawings showing the steering torque value over time (FIG. 7A) and a corresponding relation between the peak value of the steering torque and a course deviation (a distance between the first target course and the second target course) (FIG. 7B).”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Sim with the course correction of Kataoka in order to avoid other objects on the road and avoid driver discomfort (Kataoka P. [0012] and [0010]).

Regarding claim 29, Sim teaches the method of claim 17.
Sim further teaches calculating a correction amount for correcting the travel route (see at least Sim P. [0085]: “As in equation (3), the target steering angle θfb can be calculated by a proportional control, which is proportional to the front predicted lateral offset error ey and the front predicted heading angle error ephi)], and a proportional differential feedback control, to which a differential control that differentiates the former and generates a control signal is connected in parallel, i.e. through PD control scheme.”);
correcting the travel route by adding the correction amount to the travel route before correction (see at least Sim P. [0085] as above *Examiner notes that it is known in the art that a correction amount through PD (proportional-differential) control is added to a heading or route before the actual correction takes place.); and
The combination of Sim and Takahashi does not explicitly teach when the position of the detected other vehicle moves outside the vehicle determination region during correction of the travel route, reducing the correction amount with time.
In the same field of endeavor, Kataoka teaches when the position of the detected other vehicle moves outside the vehicle determination region during correction of the travel route, reducing the correction amount with time (see at least Fig. 10, correction from second target course to first target course after passing vehicle A; Fig. 4 in context of Fig. 10 *Examiner notes that if the increase in course correction over time as shown in Fig. 4a causes a transition from the first course to the second course in Fig. 10, then the transition back to the first course would inherently be accompanied by a decrease in correction amount over time.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Sim with the course correction of Kataoka in order to avoid other objects on the road and avoid driver discomfort (Kataoka P. [0012] and [0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662